GIRBERT, Circuit Judge
(after stating the facts as above). It is urged that there was no evidence to support the statements made by the court in regard to the Volstead Act and the violation thereof, or to show that the failure to enforce the same would break down the morale of the people, or to indicate that the law was not popular with the people, etc. It is further contended that the remarks of the court were such as to impress the jury with the fact that the law had been flagrantly violated, and that its future efficacy depended upon convictions in that court, thereby placing the defendant in the position of persons whose conviction must be had in order to uphold that particular law in public esteem. Starr v. United States, 153 U. S. 614, 14 Sup. Ct. 919, 38 L. Ed. 841, and other decisions of like nature are cited. The court, in so instructing the-jury, stated matters of fact which are of common knowledge. There is no contention that what was said was untrue. While a trial court is without authority to use. undue influence or to coerce the jury, or to impose upon them a constraint that will interfere with the exercise of their independent judgment of the facts, it is not reversible error to direct their attention to- matters of public, concern, and to impress them with the seriousness of a case which is under consideration. What the court said in this case was not in any sense an appeal to passion or to prejudice. It can be regarded only as a wholesome admonition.
In Reynolds v. United States, 98 U. S. 145, 25 L. Ed. 244, the court approved a charge in a bigamy case in which, speaking of the consequences of polygamy, the trial court said:
“I think it not improper, in the. discharge of your duties in this case, that you should consider what are to be the consequences to the innocent victims of this delusion. As this contest goes on, they multiply, and there are pure-minded women and there are innocent children, innocent in the sense even beyond the degree of the innocence of childhood itself. These are to be the sufferers: and as jurors fail to do their duty, and as these cases come up in the territory [of Utah], just so do these victims multiply and spread themselves over the land.”
*613In Hayes v. United States (C. C.) 32 Fed. 662, Judge Brewer said:
“It is not to be wondered at under tlio circumstances that the learned Judge who tried this case was indignant, and felt called upon to impress upon the jury the seriousness of the offense charged, and their duty to give careful attention to the testimony It is painfully true that there are some violations of law, such as tampering with the ballot box, influencing of jurors, and matters of that kind, which to many seem trivial. They are often in common conversation laughed at when successful, and simply sneered at when a failure; but they are offenses which, although the punishment imposed by statute be not great, are of a most heinous character and affecting vitally the best interests of society. It is the duty of the trial judge, when eases of that kind are presented, to see to it that they aro not laughed out of court, and that the jury are impressed with the seriousness of the accusation. It is a matter of congratulation, rather than of complaint, that there are judges whose personal weight of character, learning, and high ability are such that their earnest words compel the serious attention of jurors.”
The exception to the charge on the ground that the court had told the jury that Smith was the agent of the defendant was not well taken. The court in charging the jury said:
“Ask yourselves this: * * * Whether or not Smith was the agent of the defendant.”
The evidence justified the suggestion of that question to the jury, and we find no merit in the exception.
The judgment is affirmed.